Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This new Notice of Allowability (NOA) has been issued after the previous Notice of Allowability dated 10/15/2020.  All the details remain the same as in the previous NOA of 10/15/2020, except for the consideration of two IDS filed on 12/17/2020. It is further noted that all the other documents which are not attached to the current NOA are found in the previous NOA of 10/15/2020.
   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Status of the Claims
Claims 1, 11, 13-15, 17, 19-21 and 25 are allowed. 

Information Disclosure Statement
The two information disclosure statement (IDS) submitted on 12/17/2020 were filed after the mailing date of the Notice of Allowance of 10/15/2020.  The submissions 

EXAMINER’S AMENDMENT
The examiner’s amendment to the record was made in the previous Notice of Allowability of 10/15/2020 which is incorporated herein by reference. 
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11, 13-15, 17, 19-21 and 25 are allowed for the reasons articulated in the notice of allowance (NOA) mailed on 10/15/2020, which are incorporated herein by reference. Applicants' two IDS submitted on 12/17/2020 did not change the previous determination of patentability.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 11, 13-15, 17, 19-21 and 25 are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.